Case 2:19-cr-00150-SPC-NPM Document 79 Filed 04/28/21 Page 1 of 1 PageID 343




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION


UNITED STATES OF AMERICA

v.                                                   Case No. 2:19-cr-150-SPC-NPM

CRAIG AUSTIN LANG,
      Defendant.
_____________________________/

          NOTICE OF APPEARANCE AS APPOINTED LEARNED COUNSEL

       Steven H. Malone files his appearance as court-appointed Learned Counsel for Craig

Austin Lang.

                                                     Respectfully Submitted,

                                                     /s/ Steven H. Malone
                                                     STEVEN H. MALONE
                                                     Florida Bar Number: 305545
                                                     STEVEN H. MALONE, P.A.
                                                     707 North Flagler Drive
                                                     West Palm Beach, FL 33401
                                                     Phone: 561-805-5805
                                                     Fax: 561-655-2182
                                                     stevenhmalone@bellsouth.net
                                                     Attorney for Craig Austin Lang

                                    CERTIFICATE OF SERVICE

       I Hereby Certify that undersigned electronically filed the foregoing with the Clerk of Court

(CM/ECF) by using the CM/ECF system, which will send a notice of electronic filing to all parties

this the 28th day of April, 2021.

                                                     /s/ Steven H. Malone
